Title: To James Madison from William C. C. Claiborne, 7 December 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


7 December 1803, Fort Adams. “Yesterday evening and until about noon this day we had so heavy a fall of rain as greatly to retard our embarkation. The General however expects that we shall be able to proceed in the course of tomorrow.
“I understand that there is a small corps of rifle men on their way hither from Jefferson County. But I should Suppose that the volunteers already here together with the regular troops now at this Garrison (amounting in the whole to between 450 and 500) would be a sufficient force to proceed with to New Orleans, under existing circumstances; and therfore am not solicitous of further reinforcements.”
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 2); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC 1 p.; in a clerk’s hand, signed by Claiborne. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:305.


